Citation Nr: 1400554	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  06-34 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 22, 1975 to April 22, 1975.  He also had five months of prior inactive service.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  

The Board in September 2010 issued a decision denying the claim.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a July 2011 Joint Motion for Remand (JMR) and Court Order, the Board decision was remanded for compliance with instructions in the JMR.  

In October 2011, October 2012, and September 2013, the Board remanded the matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The Board finds that the remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
This appeal was processed using the Virtual VA and the VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for mononucleosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD pursuant to the Diagnostic and Statistical Manual (DSM-IV) criteria.

2.  The competent evidence of record does not show that any acquired psychiatric disability is traceable to military service.

3.  A psychosis was not manifested to a compensable degree within the first post service year. 

CONCLUSION OF LAW

An acquired psychiatric disability, to include depression and PTSD, was not incurred in or aggravated by the Veteran's active service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A May 2006 notice letter complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  This letter also informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in several supplemental statements of the case, most recently in September 2013, thereby correcting any defect in the timing of the notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Moreover, VA has complied with its duty to assist the Veteran in the development of his claim, to include substantial compliance with the October 2011, October 2012, and September 2013 Remands.  The evidence includes service treatment records (STRs), VA treatment records, and VA examination reports and opinions.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran underwent VA examinations in January 2006 and July 2012 (with addendums in June, July, and October 2013); reports of these examinations and opinions are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the July 2012 opinion (with addendums) is adequate, as it was predicated on consideration of all of the pertinent evidence of record, to include the Veteran's conceded stressor event, and document that the examiner conducted a full examination of the Veteran and review of the claims file and fully understood the questions posed by the AOJ.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  See 38 C.F.R. 
§ 3.159(c)(4). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303(b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection can be granted for certain diseases, such as psychoses, if manifest to a compensable degree within one year of separation from active service.  Such disease shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires (1) a medical diagnosis of PTSD utilizing the DSM-IV criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific 

claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2013). 

Personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. 
§ 3.303(c) (2013).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2013); Carpenter v. Brown, 8 Vet. App, 240 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran attributes his current mental health problems to an in-service incident that occurred during his basic training in January 1975 to February 1975.  Specifically, the Veteran states that he observed a drill instructor throw a marine to the floor in sick call.  The drill instructor told the corpsman that the marine was having heart pains, and the marine subsequently died.  The AMC has conceded the Veteran's stressor.  As a result of that in-service stressor, the Veteran now maintains, he developed permanent psychiatric trauma.

STRs indicate that, in February 1975, the Veteran was admitted to the natural processing unit (NPU) ward after reporting to sick call in an emotionally decompensated state.  At that time, it was noted the Veteran had been screaming and crying in platoon, complaining of extreme abdominal pain.  During his time in the NPU ward, the Veteran continued to be extremely anxious.  He expressed a history of chronic anxiety while under stress.  He believed that his "nerves" were the cause of his abdominal pain.  See NPU Memorandum, February 13, 1975.  While on the NPU ward he developed a fever, which was diagnosed as mononucleosis.  He was then transferred to the Beaufort Naval Hospital for two months.  Upon return to the NPU ward, it was noted that his ability to tolerate stress had further decompensated.  In April 1975, the Veteran was referred to the Depot Aptitude Board, which determined that he was unsuitable for service due to a character and behavior disorder.  Although there is no psychiatric diagnosis during service, for the purpose of this decision the Board finds that there is evidence of psychiatric symptomatology (anxiety and nervousness) during service.

Post-service VA medical records reflect that the Veteran has sought ongoing inpatient and outpatient treatment for suicidal ideation and other mental health problems.  Medical records from 2005 show that the Veteran was hospitalized in the late 1990's, and a notation in October 2001 reflects that the Veteran had been hospitalized approximately 15 times since 1975.  His symptoms have been alternately diagnosed as PTSD, major depressive disorder, personality disorder, anxiety disorder, gender identity disorder, and bipolar disorder.  He also has a long history of substance abuse.  

The Veteran submitted to a VA examination in January 2006.  The examiner noted that the Veteran was difficult to interview because he stated that he was "rageful" and could not remember any specifics of his time in active duty service.  It was noted that the Veteran had several hospitalizations for suicidal ideation.  Ultimately, the Veteran was diagnosed with major depressive disorder and gender identity disorder.  The VA examiner opined that the Veteran had a long history of maladaptive behaviors.  He had several psychiatric and substance abuse related hospitalizations and had been unable to constructively participate in available programs and treatment options.  The VA examiner noted that he was unable to address the issue of service connection and/or possible predating psychiatric problems without resorting to speculation.  

By a September 2011 submitted statement and as supported by a self-reported narrative to a VA licensed clinical social worker (LCSW) upon treatment on February 2011, the Veteran asserted that in service while in sick bay he witnessed a drill sergeant throw down a fellow Marine who was complaining of heart pains, with that fellow Marine not thereafter moving and found to be dead.  The Veteran alleged that this incident was a stressor causative of current psychiatric symptoms, and informed that he had not previously addressed this incident to psychiatrists he had seen in the past ten years.  In the February 2011 treatment record, the VA LCSW diagnosed PTSD based on anger and rage alleged by the Veteran stemming from this in-service incident.

The Veteran submitted to a VA examination in July 2012.  The examiner diagnosed depressive disorder, not otherwise specified, and found that it was not related to service.  She also diagnosed a personality disorder not otherwise specified.  The examiner noted that the Veteran had a personality disorder in service, and found that it was exacerbated in times of stress, and interfered with his functioning to the point that it was recognizable be others.  The examiner opined that his personality disorder, which existed prior to service, exacerbated mental health conditions claimed in service as "inability to tolerate stress."

In an October 2013 addendum, the VA examiner affirmed her opinion that the Veteran's currently diagnosed depression is not related to his active service.  As instructed by the September 2013 Remand, she considered the Veteran's history of psychiatric treatment since his 1975 discharge as well as a September 11, 2001 VA treatment record by R.D.  She explained:  "The reported presence of psychiatric hospitalizations does not prove manifestation of a condition during military service, it does however show that [the] veteran was experiencing impairment to functioning as a result of the below discussed conditions/factors."  She then referenced the Veteran's childhood sexual abuse, reported gender identity disorder, extensive drug and alcohol history, and engagement in illegal activities.

The July 2012 VA examiner also affirmed her opinion that the Veteran's personality disorder was not aggravated during his active service.  She wrote:

Veteran's diagnosed personality disorder is characterized by cognitive and behavioral patterns that are inflexible and pervasive across the lifespan.  This is a chronic condition manifesting during childhood or adolescence; therefore not related to or exacerbated by military service.  It is known that long term personality disorder traits are likely to exacerbate mental conditions and contribute to poor functioning in most areas.  So the assumption that his personality disorder traits contribute to depressive symptoms in times of stress is reasonable, but notable that mental condition would return to baseline functioning after stressor is removed (i.e. after separation from the military, when issues regarding drug abuse, sexual assault history and gender identity are resolved).  The overall Personality Disorder condition has followed a natural progression over the life span with exacerbations related to different psycho-social-legal stressors.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Initially, with regard to the January 2006 VA etiological opinion, such opinion is entitled to no probative weight as the examiner was unable to offer an opinion without resorting to speculation.  Thus, the Board gives no probative weight to such opinion.

The Board finds the opinion of the July 2012 VA examiner (with addendums), indicating that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD and that his current Axis I psychiatric disorder is unrelated to his conceded in-service stressor, to be the most probative and persuasive medical opinion evidence of record.  The July 2012 VA examiner's findings were based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the July 2012 VA examiner's opinion (with addendums) constitutes the most recent medical evidence of record and was requested specifically to address the issue on appeal.  The Board acknowledges a positive PTSD screen in May 2005.  However, the fact that the Veteran had a positive PTSD screen does not constitute evidence of a competent diagnosis of PTSD.

In contrast, the Board finds that the February 2011 VA social worker's assessment of PTSD is not supported by a rationale and, thus, is of limited probative value.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the Board considers it significant that the social worker apparently did not have access to the Veteran's claims folder.  See 38 C.F.R. § 4.1 (2013).  The Board acknowledges that claims folder review is not a requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, the social worker did not cite any evidence of behavioral changes, either during or after service, which would warrant a diagnosis of PTSD.  In addition, the social worker did not indicate any familiarity with the Veteran's pertinent post-service clinical history.  Accordingly, the Board considers this assessment to be of lesser probative value than the negative PTSD finding rendered by the July 2012 VA examiner. 

After a careful review of the pertinent evidence of record, the Board finds that service connection is not warranted for PTSD or any other acquired psychiatric disorder.

The Board acknowledges the Veteran's opinion that he suffers from PTSD.  Nevertheless, to establish service connection for PTSD, there must not only be competent and credible evidence of an in-service stressor, but also a current diagnosis under the DSM-IV standards which is based upon that stressor.  The July 2012 VA examiner, whose findings the Board deems probative and persuasive, expressly concluded that the Veteran does not meet the DSM-IV criteria for that disorder.  Accordingly, the Board concludes that service connection for PTSD is not warranted.

Nor is service connection warranted for any other psychiatric disorder.  STRs clearly show that the Veteran was treated for symptoms of anxiety and nervousness while on active duty, and the record reflects various post-service psychiatric diagnoses.  However, the July 2012 VA examiner expressly determined that the Veteran's current depression is unrelated to his active service.  As explained by the July 2012 VA examiner, the Veteran's depression began many years after military service in the context of reported gender identity disorder, extensive drug and alcohol history, and engagement in illegal activities.  Based on this reasoning, the July 2012 VA examiner concluded that the Veteran's depression is not due to service.  Moreover, there is no qualified medical opinion to the contrary.  Thus, the competent medical evidence does not show a relationship between what was treated in service and his current complaints.

The Board acknowledges that the Veteran was diagnosed with a character and behavior disorder shortly before discharge.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  Therefore, the character and behavior disorder diagnosed in service is not eligible for service connection.  There is nothing of record to indicate that such congenital disorder was aggravated such as to result in superimposed disability.  VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990).  While not a model of clarity, the July 2012 VA examiner's opinion (with October 2013 addendum) adequately conveys that the Veteran's personality disorder preexisted service and was not permanently aggravated by service beyond the natural progression of the disorder.

Furthermore, the competent evidence of record does not show that psychosis was diagnosed within one year of separation.  Thus, presumptive service connection for an acquired psychiatric disorder is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

The Board is mindful that the Veteran asserts that he has experienced chronic psychiatric problems as a result of his conceded in-service stressor.  The Board acknowledges that the Veteran is competent to testify as to the presence of post-service mental health symptoms, which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  To the extent that the Veteran claims that he had feelings of depression in service and ever since then, he is competent and credible.  However, to the extent that he relates current mental health problems to service, his assertions are not probative.  As a lay person, he has not been shown to have the clinical expertise to opine as to medical etiology or to render a medical opinion.  Accordingly, his assertion as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lacks sufficient probative value to establish a nexus between his current psychiatric problems and his time in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, there is no basis for a grant of service connection for PTSD or for any other acquired psychiatric disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include depression and PTSD, is denied. 



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


